 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDany other labor organization,or with respect to their attendance at union meet-ings, or other concertedactivity.WE WILLNOT threaten to close our plant if our employees select a labor or-ganization as their collective-bargaining representative.WE WILLNOT promise benefits to any employee in return for a promise toworkagainst a labor organization.WE WILL NOT byany threat of reprisal or promise of benefit,induce or en-courage our employees to vote for or against any labor organization in any elec-tion conducted by the National Labor Relations Board.WE WILL NOT in any like or related manner interfere with,restrain,orcoerce our employees in the exercise of their right to self-organization,to form,join, or assist any labor organization,to bargain collectively through representa-tivesof their own choosing,to engage in concertedactivitiesfor the purposeof collective bargaining or other mutual aid or protection,or to refrain fromany and all such activities.WE WILL NOT in any manner interfere with the right of our employees tomake a free and untrammeled choice in any election ordered by the NationalLaborRelations Board.All ouremployees are free to become,remain,or to refrain from becoming orremaining members of any labor organization.CLEVELANDWOOLENS,ADIVISION OFBURLINGTON INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)Title)This noticemust remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employeesmay communicatedirectlywiththe Board'sRegionalOffice, 528Peachtree-Seventh Building,50 Seventh Street NE.,Atlanta,Georgia,TelephoneNo. Trinity6-3311,Extension5357, if theyhave any question concerning this noticeor compliance with its provisions.Gilmore Industries,Inc.andInternational Brotherhood of Elec-tricalWorkers,Local UnionNo. 1377, AFL-CIO, Petitioner.Case No. 8-RC-4757.December 12, 1962DECISION ON REVIEW AND CERTIFICATIONOF REPRESENTATIVESOn August 14, 1962, the Regional Director for the Eighth Regionissued a Supplemental Decision, Order, and Direction of Second Elec-tion in which he found that certain conduct of the Petitioner un-covered during the course of the investigation interfered with the elec-tion conducted on July 13, 1962, and directed that a new election beheld.'Thereafter, the Petitioner, in accordance with the Board's Rulesand Regulations, filed a timely request for review of the SupplementalDecision in regard to the Regional Director's findings that certainremarks made prior to the election by a representative of the Petitionerand disseminated to other employees regarding the waiver of initiationfees inthe event it won the electionwere abasisfor settingthe electionThe Regional Director found that the three objections filed by the Employer werewithout merit and overruled them.140 NLRB No. 8. GILMORE INDUSTRIES, INC.101aside aOn August 22, 1962, the Petitioner filed with the Board arequest for review of the Regional Director's decision of the abovefinding.On September 12, 1962, the Board by telegraphic ordergranted the request for review and, thereafter, the Petitioner filed abrief in support of its position as to the issues under review.The Board has considered the Regional Director's SupplementalDecision insofar as it relates to conduct uncovered by the Regional Di-rector during the course of his investigation, the brief filed by thePetitioner, and the entire record in this case, and makes the followingfindings :During the course of the investigation the Regional Director foundthat in order to counteract a rumor that its initiation fee would be$300, the Petitioner had obtained permission from its Internationalpresident to waive initiation fees for all those currently employed at thetime of the election in the event the Petitioner won the election. Suchinformation was announced by a business representative of the Peti-tioner to several of its supporters among employees at a meeting, andthereafter disseminated to a number of other employees.On the basisof the above facts the Regional Director relying upon our decision inLobue Bros.,109 NLRB 1182, found that the Petitioner's offer of awaiver of initiation fees was in effect a promise of a benefit and, there-fore, interfered with the freedom of choice of the employees.We donot agree.We believe that the factual situation involved in theLobuecase is clearly distinguishable from that involved herein.The Board has long recognized that "the practice of offering specialreduced initiation fees during an organizational campaign has beentraditionally used by unions to attract new members and that suchpractice in and of itself does not interfere with the conduct of elec-tions." 3 In theLobuecase the practice was found objectionable when,prior to the election, cards were distributed to employees which pro-vided for free membership to those employees who signed these cards,provided the union in question was thereafter certified as the bargain-ing representative.Employees who signed such cards before the elec-tion were given membership books containing an initiation fee waiver.The Board found that the distribution by the union "of these cardsas part of its preelection campaign interfered with the conduct of theelection," since they indicated to the employees that the union's waiverwas dependent upon how the employees voted or on the results of theelection.In our opinion the Petitioner's bare statement in the instantcase did not constitute interference where it was to apply to all em-ployees employed at the time of the election and was not contingenton how individual employees voted.2 The tally of ballots showed that the Petitioner received a majority of the validballots cast.Of approximately 24 eligible voters, 13 ballots were cast for, and 9 ballotswere cast against, the Petitioner,and 1 ballot was challenged.3 See, e g.,J.J.NewberryCo, 100 NLRB 84, 86-87;Root Dry Goods Company,88NLRB 289, 290-291;The Gruen Watch Company,et al.,108 NLRB 610, 612. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the first place, the Petitioner's announcement was made in rebuttalto a rumor that the initiation fee would be $300 and under the circum-stances fell within the scope of campaign propaganda. Secondly, itis clear that the waiver would apply to all employees regardless ofhow they voted, and not, as inLobueonly to those employees whosigned cards before the election.Nor do we consider that the allegedstatement on its face could reasonably be construed by the employeesas the cards in theLobuecase, as a promise of benefit or threat of apenalty unless they voted for the Petitioner.We find, therefore, thatthe alleged objectionable statement did not impair the employees'freedom of choice in the election 4Accordingly, as the objections have been overruled and as the tallyof ballots shows that the Petitioner received a majority of the votescast in the election, we shall certify the Petitioner as the exclusivebargaining representative of the employees in the appropriate unit.[The Board certified International Brotherhood of Electrical Work-ers,Local Union No. 1377, AFL-CIO, as the collective-bargainingrepresentative of the employees employed by the Employer.]MEMBERS DODGERSand LEEDOMI,dissenting:Unlike our colleagues, we agree with the Regional Director that,under the Board's decision in theLobuecase, the Petitioner's offer of awaiver of initiation fees was in effect a promise of benefit and, there-fore, interfered with the employees' freedom of choice in the electionconducted in this case.In theLobuecase, cards were distributed to employees which offeredmembership in the union free of initiation fee if the union was there-after certified as the bargaining representative.The Board thereconcluded that the distribution by the union of these cards interferedwith the conduct of the election because the cards indicated to the em-ployees that the union's waiver of initiation fees was dependent uponhow the employees voted in the election or on the results of the election.Our colleagues assert that the factual situation in the instant caseis clearly distinguishable from that involved in theLobuecase becausehere, unlike there, the announcement in question fell within the scopeof campaign propaganda; the waiver of initiation fees applied to allemployees regardless of how they voted in the election, since em-ployees were in no way required to commit themselves prior to theelection; and the announcement could not reasonably be construedby the employees as a promise of benefit or threat of a penalty unlessthey voted for the Petitioner.4 SeeGeneral Electric Company,120 NLRB 1035, 1036-1037;A.R.F. Prodn08, Inc,118 NLRB 1456, 1458-1459. DU BOIS CHEMICALS, INC.103We do not agree that the cases are distinguishable. In reality, ourcolleagues are here overruling theLobueprinciple without saying so.Here, asin Lobue,the offer of waiver of initiation fees was made aspart of a preelection campaign. In both cases, the waiver appliedwithout regard to how any individual employee voted in the election.InLobue,no less than here, although some employees there signedmembership cards, the employees could have voted as they pleased inthe election.And, as inLobue,the Petitioner in effect told the em-ployees that they would save the price of the initiation fee if theUnion won the election. It is therefore clear that in this case and intheLobuecase thequid pro quowas the same in that the waiver ofinitiation fees was dependent upon how the employees voted in theelection or on the results of the election.The proffered waiver thusconstituted a clear promise of benefit calculated to induce employeesto vote for union representation and tended to interfere with the freechoice of the employees.Under the circumstances, in agreement with the Regional Director,we would set aside the election.DuBois Chemicals,Inc.andUnited Packinghouse,Food&AlliedWorkers, AFL-CIO, Local398.Case No. 16-CA-1550.Decem-ber 13, 1962DECISION AND ORDEROn July 2, 1962, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report, a brief and a supplemental brief in support of its ex-ceptions, and a request for oral argument.'Pursuant to the provision of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, and1As the record, including the exceptions and briefs, adequately sets forth the issuesand the positions of the parties, the request is hereby denied.140 NLRB No. 29.